Citation Nr: 1514208	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-11 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II.

5. Entitlement to service connection stage III kidney disease as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to August 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of the upper or lower extremities secondary to his service-connected diabetes mellitus.

2. The Veteran's kidney disease did not onset in service, is not etiologically related to service, and is neither due to or aggravated by his service-connected diabetes mellitus.



CONCLUSIONS OF LAW


1. The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).

2. The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).

3. The criteria for service connection for stage III kidney disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Peripheral Neuropathy

The Veteran contends he has peripheral neuropathy of his upper and lower extremities secondary to his service-connected diabetes mellitus.

On VA examination in September 2009 the examiner found no objective findings to support a diagnosis of peripheral neuropathy.

In June 2010 the Veteran had a private EMG of his upper extremities done by Dr. EJ.  The doctor stated that the Veteran "is diabetic and has borderline signs of peripheral neuropathy however his symptoms are most likely due to impingement syndrome of the median nerve at the wrist bilaterally and the ulnar nerve at the wrist on the left side."  As an impression, he listed "subtle signs of peripheral neuropathy" and "superimposed carpal tunnel syndrome bilaterally and ulnar neuropathy on the left side."  

Dr. EJ also performed testing on the Veteran's lower extremities.  A July 2010 note discusses the results of an NCV and EMG.  His impression of the NCV was "absent sural responses which could be age related or could be due to early neuropathy."  The note states that the EMG was "non-specific" but showed signs of myopathy requiring further investigation.   

An August 2010 treatment note by Dr. EJ states that a cerebrospinal fluid (CSF) study showed abnormal immune proteins and abnormal immune protein synthesis in both serum and CSF suggesting a systemic process involving brain and peripheral nerves.  

In a September 2010 letter Dr. EJ stated that the Veteran has "sensory motor peripheral neuropathy" most likely caused by exposure to Agent Orange and diabetes mellitus.

In a letter received in November 2010 a private physician assistant, who reported he had been treating the Veteran since 1947, for his diabetes since 2005, stated that the Veteran developed peripheral neuropathy as a result of his diabetes.

In January 2012 the Veteran had a private EMG done.  Dr. MH stated that the study showed moderate L4, L5, and S1 radiculopathy bilaterally.  He further stated "although the sural potentials are present, the proximal to distal gradient changes on needle examination is highly supportive of peripheral neuropathy."  He made no diagnosis as to the upper extremities

The Veteran underwent a VA examination in March 2012, at which the examiner diagnosed subclinical diabetic neuropathy in the lower extremities with no functional limitation.  The examiner further opined that the Veteran did not have peripheral neuropathy of the upper extremities. 

The Veteran reported moderate intermittent pain and paresthesias and/or dysesthesias in the lower extremities bilaterally, but did not report either or numbness in his upper extremities.  Muscle strength and reflex examination was normal in all extremities.  Sensory examination of the upper extremities was normal.  He reported decreased sensation in his lower extremities, although the examiner noted that sensory examination findings were not reproducible.

The examiner reviewed the January 2012 EMG study and concluded that it did not meet the diagnostic criteria for peripheral neuropathy as per American Diabetes Association definition, but did not rule out the possibility of subclinical disease (results are supportive but not diagnostic).  The examiner stated that the EMG is diagnostic for the presence of radiculopathy L4, L5, and S1 that better explains the Veteran's symptoms.  The examiner stated that radiculopathy is not caused by or secondary to diabetes mellitus.  He opined that peripheral neuropathy is less likely than not the cause of the Veteran's current subjective symptoms.

The Board finds that a preponderance of the evidence is against finding that the Veteran has peripheral neuropathy of either the upper or lower extremities, thus service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (reasoning that absent "proof of a present disability [,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed.Cir.1998) (distinguishing "current symptomatology" from "current disability" as discussed in Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir.1997)).

The Veteran has had two EMGs of his upper extremities, one in June 2010 and one in January 2012, but neither resulted in a diagnosis of upper extremity peripheral neuropathy.  

In June 2010, Dr. EJ found borderline/subtle signs of peripheral neuropathy, but found that the Veteran's symptoms were most likely due to bilateral carpal tunnel syndrome and impingement syndrome of the ulnar nerve at the left wrist.  However, the Board notes that in a September 2012 letter Dr. EJ opined that the Veteran has sensory motor peripheral neuropathy, but he offered no explanation for that opinion, particularly with respect to his June 2010 EMG assessment, nor did he specify whether his opinion was with respect to the upper or lower extremities.  The Board affords the September 2012 opinion little probative weight given the lack of rationale, including an explanation of how Dr. EJ reached that conclusion despite his earlier assessment of the June 2010 nerve conduction studies.

The Veteran's private doctor made no diagnosis regarding the Veteran's upper extremities after the Veteran's January 2012 EMG.  A VA examiner reviewed the EMG, as well as the other evidence in the Veteran's claims file, in March 2012, and concluded that the Veteran did not have peripheral neuropathy of his upper extremities.  The Board gives significant probative weight to the opinion of the March 2012 VA examiner, who reviewed all of the Veteran's medical treatment records in rendering his conclusion.

The Board notes that a private physician's assistant has opined that the Veteran developed peripheral neuropathy as a result of his diabetes, however, no rationale for that opinion was provided, including a discussion of the objective testing.  Therefore, the Board finds that the opinion is entitled to little probative weight.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board further acknowledges that the Veteran's own assertions that he has peripheral neuropathy of his upper extremities, but finds that the objective medical evidence does not support his contentions.  While the Veteran is competent to report the symptoms he feels in his upper extremities, diagnosing peripheral neuropathy is a complex medical question involving diagnostic tests to properly diagnose.  As a lay person, the Veteran does not have the education, training and experience to offer such a medical diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The Board assigns the greatest probative weight to the objective nerve conduction studies.  At most, the Veteran's private doctor found only borderline/subtle signs of peripheral neuropathy in his June 2010 nerve conduction study, but did not, at that time, diagnose peripheral neuropathy as the cause of the Veteran's symptoms.  The Veteran's later, January 2012 nerve conduction studies did not show upper extremity peripheral neuropathy in the opinion of either his private physician or the VA examiner.  

Therefore, the Board finds that a preponderance of the evidence is against service connection for upper extremity peripheral neuropathy, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board further finds that the evidence does not support that the Veteran has peripheral neuropathy of his lower extremities, although the evidence does suggest he may have subclinical peripheral neuropathy.

Dr. EJ found that a July 2010 NCV showed "absent sural responses which could be age related or could be due to early neuropathy."  Dr. MH conducted an EMG in January 2012 that showed proximal to distal gradient changes on needle examination that were "highly supportive of peripheral neuropathy."  The VA examiner who reviewed the testing in March 2012 agreed that the January 2012 EMG showed results that were "supportive but not diagnostic" for lower extremity peripheral neuropathy.  The VA examiner further explained that the study did not meet the criteria for peripheral neuropathy, but did not rule out the possibility of subclinical disease.

Thus, the evidence supports that at most the Veteran has subclinical peripheral neuropathy, but his condition has not been clinically diagnosed as peripheral neuropathy.  Therefore, service connection cannot be granted for peripheral neuropathy.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (reasoning that absent "proof of a present disability [,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed.Cir.1998) (distinguishing "current symptomatology" from "current disability" as discussed in Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir.1997)).

While the Board acknowledges that the Veteran himself has opined that he has peripheral neuropathy of his lower extremities, the Board finds that he does not have the education, training, or experience to render such a complicated diagnosis.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to describe the symptoms he feels.  However, the VA examiner has opined that those symptoms are most likely caused by the Veteran's diagnosed radiculopathy, which cannot be caused by diabetes mellitus.  Further, to the extent that testing is supportive of peripheral neuropathy, the preponderance of the evidence is against finding the Veteran's condition meets the clinical definition.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for peripheral neuropathy of the lower extremities, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Kidney Disease

The Veteran contends his currently diagnosed stage 3 kidney disease is secondary to his service-connected diabetes mellitus.

The Veteran was diagnosed with hypertension in 2004.  He was diagnosed with diabetes and chronic kidney disease in 2005.  

The Veteran has submitted opinions from his private physician and a private physician assistant.  In December 2009 and January 2012 letters the Veteran's private physician since 2005, Dr. TM opined that the Veteran's chronic kidney disease is secondary to hypertension and diabetes mellitus.  In a letter received in November 2010 a private physician assistant who reported he had been treating the for his diabetes since 2005, stated that the Veteran has chronic renal disease he developed as a result of his diabetes.  The Board acknowledges the two opinions, but finds them of little probative value as neither includes any rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board further notes that in a June 2005 treatment note Dr. TM stated that the Veteran's clinical history suggests hypertensive nephrosclerosis, and diabetic nephropathy is doubtful given the Veteran's short term diagnosis.  He does not explain what changed his opinion.  

Two VA opinions are of record, both of which state that the Veteran's kidney disease was not caused or aggravated by his diabetes mellitus.

The Veteran underwent a VA examination in September 2009.  The examiner opined that the Veteran's chronic kidney disease is less likely than not caused by or related to or worsened beyond the natural progression by his diabetes.  The examiner noted that the Veteran reported his diagnosis of stage 3 chronic kidney disease occurred at the same time as his diagnosis of diabetes mellitus.  The examiner noted the Veteran has multiple risk factors of chronic kidney disease, including hypertension.  

In March 2012 the Veteran was afforded another VA examination.  The examiner opined that it is less likely than not that the Veteran's chronic renal disease is secondary to the Veteran's diabetes mellitus.  The examiner further stated that there is no evidence of measurable aggravation beyond natural evolution by the Veteran's diabetes mellitus.  Although the examiner noted his use of the Bradford Hill criteria for determining causation and stated that the criteria did not show greater than 50 percent causation, he concluded that, based on a review of all the evidence, including the statements from the Veteran's private medical care providers, that chronic kidney disease is less likely than not secondary to diabetes mellitus.  Moreover, the VA examiner engaged in an extensive discussion of the evidence that supports the less likely than not standard.  The examiner noted that diabetic nephropathy in type 2 diabetes patients is observed after multiple years without proper control of blood sugar and that poor metabolic control is critical in the etiology of diabetic nephropathy.  The examiner noted that there is no documentation that the Veteran has had hbA1c levels of the severity typical for diabetic nephropathy.  The examiner noted the Veteran's diabetes mellitus diagnosis in March 2005.  The examiner stated that the evidence does not show that damage that should occur after decades of uncontrolled blood sugar starts prior to the condition being formerly diagnosed. 

The Board puts significant probative weight on the opinion of the VA examiners, which are supported by adequate rationale.  The Board acknowledges the Veteran's own opinion that his kidney disease was caused by his diabetes mellitus, but finds that as a lay person the Veteran is not competent to opine as to such a complicated etiology question, particularly given his own complex medical history.  See Kahana, 24 Vet. App. 428 (2011).

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for kidney disease, either as secondary to or aggravated by his diabetes mellitus.  The evidence further does not suggest, and the Veteran has not claimed, direct service connection for his kidney disease, which was diagnosed many years after service.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2009, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2009 and March 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection stage III kidney disease is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


